DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 1-12-22.
Claims 1-7, 9-21 are pending in the instant application.

Election/Restrictions
Applicant's election with traverse of Group II, claims 3, 10, 13-15, 17, and the species chemical perturbation as a therapeutic agent, cell death as a phenotype, a fluorescently detectable marker, and Cas 9 in the reply filed on 1-12-22 is acknowledged.  The traversal is on the ground(s) that that no serious search burden exists to examine all of the claimed inventions and species.  This is not found persuasive because the requisite searching for proper examination of all of the inventions and species claimed would indeed pose a serious burden to the examiner.  While the searches may be overlapping, they would not be coextensive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 2, 4-7, 9, 11, 12, 16, 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1-12-22.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 10, 13-15, 17 is/are rejected under 35 U.S.C. 103 as being obvious over Harvard College (WO 2015/006294), Mali et al (Science, Vol. 339, No. 6121, pages 823-826 (2013)), Harvard College et al (US 2014/0356959), and Massachusetts Institute of Technology (WO 2016/070037).
The applied reference has a common inventor or applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 
The claims are drawn to methods of selecting one or more cells from mixed populations of cells comprising: a) tagging individual cells in a mixed population of cells with a guide molecule construct encoding a guide sequence from a library of constructs encoding different guide sequences, each guide sequence encoding a unique barcode sequence, and each guide sequence configured to guide a CRISPR-Cas effector protein to a target loci of a polynucleotide reporter construct, the polynucleotide reporter construct comprising the one or more target loci, a first type of one or more markers that are out-of-frame, and a second type of one or more markers that are in frame; b) exposing the mixed population of cells to one or more perturbations; c) determining cells of interest by sequencing a portion of the mixed population of cells and assessing a ratio of the different barcode sequence counts; d) selecting the cells of interest by introducing polynucleotide reporter constructs comprising target loci for the guide sequences comprising the one or more barcodes of interest and a CRISPR-Cas effector protein, or inducing expression within the cells of a CRISPR- Cas effector protein, wherein the guide sequence expressed in cells having the barcodes of interest will guide the CRISPR-Cas effector protein to the target loci of the polynucleotide reporter construct, and wherein the CRISPR-Cas effector protein will make a frame shift edit at the target loci that shifts the first type of markers in frame such that the first type of one or more markers are expressed, and such that the second type of one or more markers are shifted out-of- frame such that second type of markers are no longer expressed; e) retrieving the cells of interest based on expression of the first type of one 
Mali et al (Science, Vol. 339, No. 6121, pages 823-826 (2013)) teach chromosomal target sequences targeted by CRISPR-Cas guide sequences, a PAM sequence and a reporter gene under the control of a promoter.  Mali also discloses a barcode sequences as any unique sequence (see entire document).
Harvard College et al (US 2014/0356959) teaches polynucleotide reporter constructs for assaying HR and NHEJ events following introduction of targeted nicks or breaks.  Harvard also teaches comparisons of complexes of guide RNA, DNA binding proteins, and double stranded DNA targeting sequences (see esp para 1-53, Figures 1-21, para 107-111, 133-144).
Massachusetts Institute of Technology (WO 2016/070037) teach populations of cells comprising guide molecule construcs from a set of guide molecule constructs, each construct encoding a different guide sequence, and each guide sequence  
Harvard (WO 2015/006294) discloses polynucleotide reporters used-to simultaneously assay for HR and NHEG events upon introduction of targeted nicks or breaks, Para. [0158}, as shown in Fig. 3a; wherewith a reporter was used to assay NHES events upon introduction of targeted nicks or double-stranded breaks, Para. [109] comprising one or mora CRISPR-Cas quide molecule target sequences (comprising a complex of a guide RNA. a DNA binding protein and a double stranded DNA target sequence, Para. 0004], where the specificity profile of five gRNAs, witdtype and mutant, ware evaluated using 8 reporter constructs designed against the wild-type GRNA target sequence, Para, (0193), Fig. 14a), a first of one or more markers thal are-out-frame (where the reporter was used to simultaneously assay for HR and NHEJ events upon introduction of targeted nicks or breaks, Para, {0708}, as shower in Fig. 3a; wherein DNA cleavage events resolved throughout the HDR pathway:restore ihe GFP sequence, whereas mutagenic NHEJ causes frameshifts rendering the GFP out of frame and the downstream mCherry sequence in frame, Para. {0108}: and wherein, upon introduction of DNA cleavage events; if the break goes through mutagenic NEE, the GFP is translated out of frame.and the downstream mCherry sequences are rendered in frame resulting in red fluorescence, Para. [G705%), and a.second type of one or more markers that are in-frarne (where the reporter was used to simultaneously assay for HR and NHEJ events upon introduction of targeted nicks or breaks, Para. {0108}, as shown in Fig, 3a: wherein ONA cleavage events resolved through: the HOR 
It would have been obvious to  provide the methods of selecting one or more cells from a mixed population of cells as instantly claimed because the combined teachings of Harvard College (WO 2015/006294), Mali et al (Science, Vol. 339, No. 6121, pages 823-826 (2013)), Harvard College et al (US 2014/0356959), and Massachusetts Institute of Technology (WO 2016/070037) have provided the measures and steps to select mixed populations of cells.  The methods instantly claimed would have been obvious in view of the combined teachings set forth above.
Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
3-27-22
/JANE J ZARA/Primary Examiner, Art Unit 1635